Citation Nr: 0805919	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  06-00 279A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for osteonecrosis, right ankle.

2.  Entitlement to an increased evaluation for asthma, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from November 1982 to 
November 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, which increased the veteran's service 
connected asthma to 30 percent disabling effective September 
28, 2004 and granted service connection for osteonecrosis, 
right ankle and assigned a 20 percent disability rating 
effective July 31, 2003.

The issue of entitlement to an evaluation in excess of 30 
percent for asthma is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no evidence that the veteran's right ankle is 
ankylosed, has malunion of the os calcis or astragalus, or 
has undergone an astragalectomy.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent for osteonecrosis, right ankle have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5270, 5271 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran seeks an initial compensable evaluation for her 
service connected right ankle disability.  This appeal arises 
from an initial grant of service connection, which assigned 
the initial disability evaluation.  Therefore, it is not the 
present level of disability that is of primary importance.  
Instead, the entire period in question must be considered to 
ensure that consideration is given to the possibility of 
staged ratings, that is, separate ratings must be assigned 
for separate periods of time based on the facts found.  The 
Board has considered whether "staged" ratings are 
appropriate.  See Fenderson v. West, 12 Vet. App. at 119 
(1999); Hart v. Mansfield, Vet. App. No. 05-2424 (November 
19, 2007).  The record, however, does not support assigning 
different percentage disability ratings during the period in 
question. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).

The RO has already assigned the maximum schedular rating 
provided under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  As 
such, a rating in excess of 20 percent cannot be assigned 
under this diagnostic code.  The Board must consider the 
other diagnostic criteria related to the ankles to determine 
whether increased ratings, or additional separate compensable 
ratings, are warranted.  These diagnostic codes, however, are 
not applicable to the veteran's service-connected 
osteonecrosis, right ankle as there is no evidence of 
ankylosis of the ankle or subastragalar or tarsal joints 
(Diagnostic Codes 5270 and 5272), malunion of the os calcis 
or astragalus (Diagnostic Code 5273), or that the veteran has 
undergone an astragalectomy (Diagnostic Code 5274).  

May 2001 x-rays of the right ankle from Johns Hopkins Bayview 
Medical Center show soft tissue swelling over the lateral 
malleolus, consistent with a sprain; no fracture identified; 
status post previous internal fixation of ankle fractures; 
possible avascular necrosis in the dome of the talus.  A July 
2001 examination noted the veteran walked with a significant 
limp.  There was mild soft tissue swelling over the anterior 
joint line.  There was also tenderness over the anterior 
joint line.  Full range of motion appeared to be intact.  
There was 5/5 motor strength in all muscle groups.  No 
instability was noted.  Subsequent follow up examination 
showed moderate soft tissue swelling and tenderness over the 
anterior joint line as well as the lateral malleolus.  
Sensation was intact, and there was good capillary filling 
distally.  The veteran was diagnosed with avascular necrosis 
of the right ankle.  MRI taken in September 2001 revealed 
osteonecrosis in the region of the dome of the talus.  An 
October 2001 examination showed five degrees of dorsiflexion 
to approximately 40 degrees of plantar flexion.  The veteran 
had no pain with subtalar motion and had full range of 
subtalar motion.  She had 5/5 EHL, AT, gastrocnemius, and 
sensory was intact in the superficial peroneal as well as 
deep peroneal distribution.  She had pain on extreme passive 
dorsiflexion.  December 2001 x-rays noted fracture fragments 
to be maintained in the near anatomic alignment; fixation 
device appeared to be in satisfactory position.  June 2003 x-
rays showed no evidence of fracture, dislocation or other 
bone or joint lesion; there was moderate soft tissue 
swelling.

Treatment records from Clifford L. Jeng, M.D., dated in 2003 
noted the veteran was tender over the anteromedial ankle 
joint line to palpation.  The examiner believed the veteran 
would benefit significantly from an arthroscopy of the ankle 
to clean out the joint and to assess the damage to the 
cartilage.  In addition, it was noted a retrograde drilling 
of the dome of the talus would be performed to try to 
revascularize the necrotic segments. 

Hospital records from Mercy Medical Center indicate that the 
veteran underwent a right ankle arthroscopy, synovectomy and 
debridement of the ankle joint and arthroscopic assisted 
repair of osteochondritis dissecans lesion with EBI 
demineralized bone matrix in December 2003. 

At a March 2005 VA examination, the veteran removed her ankle 
brace showing mild diffuse swelling but no heat, erythema, 
crepitus or laxity.  There was marked diffuse tenderness.  
The fracture was clinically well healed.  There was no 
angulation, shortening or false motion.  Range of motion 
showed dorsiflexion to 10 degrees, plantar flexion to 20 
degrees, inversion and eversion were moderately diminished.  
The examiner noted the veteran stood slowly and used a cane 
to ambulate and required it.  Her gait showed a marked limp 
to the right.  She could not walk on the heels or toes of her 
right foot.  She could not hop on her right foot.  X-rays 
showed mild soft tissue swelling; surgical rings in region of 
the medial malleolus with mild degenerative change.

The examiner noted that there was evidence of moderate 
weakened movement and excess fatigability.  It was noted that 
there would be no additional loss of motion during pain or 
repetitive activity since the veteran was in severe pain at 
the present time and her pain was constant.  There was no 
evidence of additional limitation of motion or functional 
impairment during flare-ups.  There was no ankylosis and 
active and passive ranges of motion were noted as identical.  
There was no objective evidence of pain on motion.  

Social Security Administration records show that the veteran 
was found disabled from November 2003 due to her asthma, 
osteonecrosis of the right ankle, and obesity.

The Board concludes that an initial evaluation in excess of 
20 percent for osteonecrosis of the right ankle is not 
warranted.  

The Board acknowledges that the veteran exhibits pain and 
limitation of function. Although the effects of pain have 
been considered, a higher rating on the basis of limitation 
of function due to pain is not warranted.  This is so because 
the assignment of a 20 percent rating for the veteran's 
service-connected osteonecrosis, right ankle, contemplates 
such functional loss.  As such, a rating in excess of 20 
percent is not warranted under 38 C.F.R. §§ 4.40 and 4.45 
pursuant to the guidelines set forth in DeLuca.

In conclusion, the preponderance of the evidence is against 
the claim for increased rating. As such, the benefit-of- 
reasonable doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102 (2007).

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO's March 2005 and August 2005 notice letters described 
the evidence necessary to file to reopen a claim for service 
connection as well as the requirements necessary to file a 
claim for an increased rating, and met all of the 
requirements noted above; including informing the veteran 
that it was ultimately her responsibility to see to it that 
any records pertinent to her claims are received by VA.  As 
for the issue of an increased initial evaluation for the 
veteran's right ankle disability, in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans 
Claims held that, upon receipt of an application for a 
service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

The Board finds no prejudice to the appellant in proceeding 
with the present decision.  She appealed the disability 
evaluations assigned to her ankle condition.  As the appeal 
is being denied herein, any such issues are moot.  In 
addition, after she was later provided with information 
concerning relevant diagnostic codes and their application, 
and made statements, through her representative indicating 
actual knowledge of what would be required for the increased 
evaluations.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran.  VA 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims for increased 
evaluations.  38 U.S.C.A. § 5103A (a), (b), (c) (West 2002 & 
Supp. 2007).  Specifically, the RO secured and associated 
with the claims file all evidence pertinent to this claim, 
including private medical records, Social Security 
Administration records, VA treatment records, and VA 
examinations.


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for osteonecrosis, right ankle is denied.  


REMAND

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).   
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 


A review of record does not show that the veteran was 
properly notified as required under 38 U.S.C.A. § 5103(a), 
and defined in Vazquez-Flores. 

Accordingly, the case is REMANDED for the following action:

1.  Give the veteran the specific notice 
required by Vazquez-Flores under 38 
U.S.C.A. § 5103(a).

2.  Readjudicate the issue on appeal.  If 
the benefit sought is not granted, the 
veteran and her representative should be 
furnished with a Supplemental Statement 
of the Case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


